DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/12/2021 and 02/09/2021 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 1-8, 12-17, 24-31, 35-40 and 47-48 are rejected under 35 U.S.C. 103 as being un-patentable over Park et al US Patent No. :( US 2013/0195258 A1) hereinafter referred as Park, in view of Shreevastav et al   US Patent No.:( US 6,728,522 B1)
For claim 1, Park teaches a method of wireless communication performed by a user equipment (UE), comprising: 
sending, to a network entity, a report indicating positioning capabilities of the UE (see S2950  figure 29) (column 32, lines 65-68), the positioning capabilities indicating a number of positioning calculations that the UE can perform per unit of time, per unit of frequency, or both (column 9, lines 37-47);
receiving a request to perform a first set of positioning-related measurements and to report a second set of positioning-related measurements that are associated with a set of positioning reference signal (PRS) resources to be used for the first and second sets of positioning-related measurements, a set of reporting parameters to be used for the reporting, an accuracy configuration, a latency configuration, or any combination thereof (column 9, lines 10-26). However, Park disclose all the subject matter of the claimed invention with the exemption of the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as recited in claim 1.
Shreevastav from the same or analogous art teaches the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of (paragraph [0018], lines 1-13), the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof (paragraph [0104], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as taught by Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof can be modify/implemented by combining the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof with the device. This process is implemented as a hardware solution or as firmware solutions of Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the PRS resources and reporting the second position, parameters configuration or latency configuration that twill help the communication to be stablished with a better signal quality.
For claim 2, Park  teaches the method, wherein the number of positioning calculations are represented in the report as a number of positioning processing units (PPUs) that the UE supports (column 3, lines 36-44), a PPU indicating a number of resource elements (REs) dedicated for PRS resources per unit of time, frequency, or both that the UE can process per unit of time, per unit of frequency, or both (column 4, lines 47-58) (column 9, lines 37-47).  
Park teaches the method, further comprising: receiving, from the network entity, a definition of the PPU, the definition of the PPU indicating the number of REs per unit of time, frequency, or both (column 9, lines 37-47); and determining the number of PPUs that the UE supports based on the definition of the PPU (column 35, lines 42-55).  
For claim 4, Park teaches the method, wherein the unit of time comprises one or more milliseconds, one or more frames, one or more subframes, one or more slots, one or more positioning occasions, or one or more symbols, and wherein the unit of frequency comprises one or more physical resource blocks (PRBs), or a portion of bandwidth used for positioning (column 4, lines 24-53) and (column 5, lines 27-30).  
For claim 5, Park teaches the method, wherein the number of positioning calculations is represented in the report as several symbols per unit of time during which the UE is configured to measure PRS (column 11, lines 1-11).  
For claim 6, Park teaches the method, wherein the set of PRS resources comprises one or more transmit beams transmitted by a serving transmission-reception point (TRP) or one or more neighboring TRPs (column 22, lines 5-15).  
For claim 7, Park teaches the method, wherein the number of positioning calculations is across all PRS resources for all TRPs operating on a given frequency layer (column 10, lines 34-42).
For claim 8, Park teaches the method, wherein the number of positioning calculations is for all PRS resources for all TRPs operating on all frequency layers supported by the UE (column 10, lines 1-10).
For claim 12, Park teaches the method, wherein the number of positioning calculations is determined based on a requested accuracy of a location estimate of the UE (column 12, lines 47-54).  
For claim 13, Park teaches the method, wherein the number of positioning calculations is determined based on the requested accuracy based on the UE performing the location estimate (column 14, lines 15-23). 
For claim 14, Park teaches the method, wherein the number of positioning calculations is determined based on a bandwidth, band, or frequency range in which the set of PRS resources are transmitted (column 11, lines 53-60).  
Park discloses all the subject matter of the claimed invention with the exemption of the UE reports updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot as recited in claim 15.
Shreevastav from the same or analogous art teaches the UE reports updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot (paragraph [0225], lines 1-14). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the  UE reports updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot as taught by Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The UE reports updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot can be modify/implemented by combining the UE reports updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot with the device. This process is implemented as a hardware solution or as firmware solutions of Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the update report for the reporting parameters using the PRS    which is the main reference signal supporting downlink-based positioning methods. PRS is specifically designed to deliver the highest possible levels of accuracy, coverage, and interference avoidance and suppression that will help the communication to be more efficient and reliable for a better communication.
For claim 16, Park teaches the method, wherein the UE sends the report periodically or upon request from the network entity (column 26, lines 8-16).
For claim 17, Park teaches the method, wherein a number of the set of PRS resources is based on what parameters are includes in the set of reporting parameters (column 11, lines 49-56).  
Park teaches an user equipment (UE), comprising: 
a memory (column 3, lines 35); 
at least one transceiver (column 3, lines 35); and 
at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to:
 cause the at least one transceiver to transmit, to a network entity, a report indicating positioning capabilities of the UE (see S2950  figure 29) (column 32, lines 65-68), the positioning capabilities indicating a number of positioning calculations that the UE can perform per unit of time, per unit of frequency, or both (column 9, lines 37-47); 
receive, via the at least one transceiver, a request to perform a first set of positioning-related measurements and to report a second set of positioning- related measurements that are associated with a set of positioning reference signal (PRS) resources to be used for the first and second sets of positioning- related measurements, a set of reporting parameters to be used for the reporting, an accuracy configuration, a latency configuration, or any combination thereof (column 9, lines 10-26). However, Park disclose all the subject matter of the claimed invention with the exemption of the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as recited in claim 24.
Shreevastav from the same or analogous art teaches the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE (paragraph [0018], lines 1-13), the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof (paragraph [0104], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the  Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof can be modify/implemented by combining the performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof with the device. This process is implemented as a hardware solution or as firmware solutions of Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the PRS resources and reporting the second position, parameters configuration or latency configuration that twill help the communication to be stablished with a better signal quality.
For claim 25, Park  teaches the UE, wherein the number of positioning calculations are represented in the report as a number of positioning processing units (PPUs) that the UE supports (column 3, lines 36-44), a PPU indicating a number of resource elements (REs) dedicated for PRS resources per unit of time, frequency, or both that the UE can process per unit of time, per unit of frequency, or both  (column 4, lines 47-58) (column 9, lines 37-47).   
For claim 26, Park  teaches the UE, wherein the at least one processor is further configured to: receive, from the network entity via the at least one transceiver, a definition of the PPU, the definition of the PPU indicating the number of REs per unit of time, frequency, or both (column 9, lines 37-47); and determine the number of PPUs that the UE supports based on the definition of the PPU (column 35, lines 42-55).
For claim 27, Park teaches the UE, wherein the unit of time comprises one or more milliseconds, one or more frames, one or more subframes, one or more slots, one or more positioning occasions, or one or more symbols, and wherein the unit of frequency comprises one (column 4, lines 24-53) and (column 5, lines 27-30).  
For claim 28, Park teaches the UE, wherein the number of positioning calculations is represented in the report as a number of symbols per unit of time during which the UE is configured to measure PRS (column 11, lines 1-11).
For claim 29, Park teaches the UE, wherein the set of PRS resources comprises one or more transmit beams transmitted by a serving transmission-reception point (TRP) or one or more neighboring TRPs (column 22, lines 5-15).  
For claim 30, Park teaches the UE, wherein the number of positioning calculations is across all PRS resources for all TRPs operating on a given frequency layer (column 10, lines 34-42).
For claim 31, Park teaches the UE, wherein the number of positioning calculations is for all PRS resources for all TRPs operating on all frequency layers supported by the UE (column 10, lines 1-10). 
For claim 35, Park teaches the UE, wherein the number of positioning calculations is determined based on a requested accuracy of a location estimate of the UE (column 12, lines 47-54).  
For claim 36, Park teaches the UE, wherein the number of positioning calculations is determined based on the requested accuracy based on the UE being configured to perform the location estimate (column 14, lines 15-23).
For claim 37, Park teaches the UE, wherein the number of positioning calculations is determined based on a bandwidth, band, or frequency range in which the set of PRS resources are transmitted (column 11, lines 53-60).  
For claim 38, Park discloses all the subject matter of the claimed invention with the exemption of the report updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot as recited in claim 38.
Shreevastav from the same or analogous art teaches the report updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot (paragraph [0225], lines 1-14). Therefore, it would have been obvious for the  Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The report updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot can be modify/implemented by combining the report updated values for the set of reporting parameters using a PRS resource ending on a given symbol or slot based on the updated values being transmitted at least a threshold number of symbols or slots after the given symbol or slot with the device. This process is implemented as a hardware solution or as firmware solutions of Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the update report for the reporting parameters using the PRS    which is the main reference signal supporting downlink-based positioning methods. PRS is specifically designed to deliver the highest possible levels of accuracy, coverage, and interference avoidance and suppression that will help the communication to be more efficient and reliable for a better communication.
For claim 39, Park teaches the UE, wherein the at least one processor is configured to cause the at least one transceiver to transmit the report periodically or upon request from the network entity (column 26, lines 8-16).
For claim 40, Park teaches the UE, wherein a number of the set of PRS resources is based on what parameters are includes in the set of reporting parameters (column 11, lines 49-56).   
For claim 47, Park teaches a user equipment (UE), comprising: 
means for sending, to a network entity, a report indicating positioning capabilities of the UE (see S2950 figure 29) (column 32, lines 65-68), the positioning capabilities indicating a number of positioning calculations that the UE can perform per unit of time, per unit of frequency, or both (column 9, lines 37-47);
 means for receiving a request to perform a first set of positioning-related measurements and to report a second set of positioning-related measurements that are associated with a set of positioning reference signal (PRS) resources to be used for the first and second sets of positioning-(column 9, lines 10-26). 
However, Park disclose all the subject matter of the claimed invention with the exemption of the means for performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as recited in claim 47.
Shreevastav from the same or analogous art teaches the means for performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, (paragraph [0018], lines 1-13), the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof (paragraph [0104], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the means for performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as taught by Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The means for performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof can be modify/implemented by combining the means for performing the first set of positioning-related measurements of the set of PRS resources and reporting the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning-related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof with the device. This process Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the PRS resources and reporting the second position, parameters configuration or latency configuration that twill help the communication to be stablished with a better signal quality.
For claim 48, Park teaches a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: 
at least one instruction instructing a user equipment (UE) to send, to a network entity, a report indicating positioning capabilities of the UE (see S2950 figure 29) (column 32, lines 65-68), the positioning capabilities indicating a number of positioning calculations that the UE can perform per unit of time, per unit of frequency, or both (column 9, lines 37-47); 
at least one instruction instructing the UE to receive a request to perform a first set of positioning-related measurements and to report a second set of positioning-related measurements that are associated with a set of positioning reference signal (PRS) resources to be used for the first and second sets of positioning-related measurements, a set of reporting parameters to be used for the reporting, an accuracy configuration, a latency configuration, or any combination thereof (column 9, lines 10-26). However, Park disclose all the subject matter of the claimed invention with the exemption of the at least one instruction instructing the UE to perform the first set of positioning- related measurements of the set of PRS resources and report the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning- related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof as recited in claim 48.
Shreevastav from the same or analogous art teaches the at least one instruction instructing the UE to perform the first set of positioning- related measurements of the set of PRS resources and report the second set of positioning-related measurements based on the reported positioning capabilities of the UE, (paragraph [0018], lines 1-13), the set of PRS resources to be used for the first and second sets of positioning- related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof (paragraph [0104], lines 1-13). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the at least one instruction instructing the UE to perform the first set of  Shreevastav into the transmitting and receiving positioning reference signal of Park.   
The at least one instruction instructing the UE to perform the first set of positioning- related measurements of the set of PRS resources and report the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning- related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof can be modify/implemented by combining the at least one instruction instructing the UE to perform the first set of positioning- related measurements of the set of PRS resources and report the second set of positioning-related measurements based on the reported positioning capabilities of the UE, the set of PRS resources to be used for the first and second sets of positioning- related measurements, the set of reporting parameters, the accuracy configuration, the latency configuration, or any combination thereof with the device. This process is implemented as a hardware solution or as firmware solutions of Shreevastav into the transmitting and receiving positioning reference signal of Park.  As disclosed in Shreevastav, the motivation   for the combination would be to use the PRS resources and reporting the second position, parameters configuration or latency configuration that twill help the communication to be stablished with a better signal quality.
Claims 9 and 32 are rejected under 35 U.S.C. 103 as being un-patentable over Park et al US Patent No. :( US 2013/0195258 A1) hereinafter referred as Park, in view of Kim et al US Patent Application No.:( US 2020/0389766 A1) hereinafter referred as Kim
For claim 9, Park disclose all the subject matter of the claimed invention with the exemption of the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE estimates the location of the UE as recited in claim 9.
Kim from the same or analogous art teaches the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE estimates the location of the UE (paragraph [0094], lines 1-10). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE estimates the location of the UE as taught by Kim into the transmitting and receiving positioning reference signal of Park.   
The number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE estimates the location of the UE can be modify/implemented by combining the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE estimates the location of the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Kim into the transmitting and receiving positioning reference signal of Park.  As disclosed in Kim, the motivation   for the combination would be to use the estimation of the location of the UE based on whether the UE and the number of positioning calculations based on a report through the PRS resources reporting the position that twill help the transmission to be stablished with a better signal quality of communication becoming more efficient and reliable.
For claim 32, Park disclose all the subject matter of the claimed invention with the exemption of the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE is configured to estimate the location of the UE as recited in claim 32.
Kim from the same or analogous art teaches the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE is configured to estimate the location of the UE (paragraph [0094], lines 1-10). Therefore,  Kim into the transmitting and receiving positioning reference signal of Park.   
The number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE is configured to estimate the location of the UE can be modify/implemented by combining the number of positioning calculations is determined based on whether the UE is expected to report the second set of positioning- related measurements to assist the network entity to estimate a location of the UE, or based on whether the UE is configured to estimate the location of the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Kim into the transmitting and receiving positioning reference signal of Park.  As disclosed in Kim, the motivation   for the combination would be to use the estimation of the location of the UE based on whether the UE and the number of positioning calculations based on a report through the PRS resources reporting the position that twill help the transmission to be stablished with a better signal quality of communication becoming more efficient and reliable.
Allowable Subject Matter
Claims 10-11, 18-23, 33-34 and 41-46 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:
US-20190037338-A1
EDGE; Stephen William
US-9002354-B2
Krishnamurthy; Sandeep H.
US-20180324738-A1
Stirling-Gallacher; Richard
US-20210297216-A1
SHREEVASTAV; Ritesh
US-20180098300-A1
VENKATRAMAN; Shankar
US-20170164225-A1
YU; Zhibin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642